Title: To George Washington from Brigadier General Nathanael Greene, 9 August 1776
From: Greene, Nathanael
To: Washington, George



Dear General
Camp on Long Island Augt 9 1776

Col. Hand Reports the three Ships mentioned in my last Evenings Report gone down through the Narrows, are at Anchor in and a little below the Narrows—I was at Red Hook this morning about three OClock, but nothing further had been discovered neither has there since, that has come to my knowledge.
General Herd gives furloughs to the Troops of Col. Foremans Regiment. I conceive it to be cappitally wrong and very injurious to me and Col. Foreman both as neither can know what to depend upon if the Troops are Furloughed without our knowledge or consent, This is not the only Evil, for [if] the Troops are refused the indulgence here they request and get it elce where, it will naturally lead them to form an Oppinion that we [are] tryannical.
I must beg your Excellency to put a stop to it immediately. I am with all due respect your Excellencys most Obedt Humble Servt

N. Greene

